                                 Case 19-17293      Doc 46    Filed 09/21/20      Page 1 of 1
Entered: September 21st, 2020
Signed: September 21st, 2020

SO ORDERED




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                                at Greenbelt
                                In re:   Case No.: 19−17293 − TJC   Chapter: 13     Doc No.: 42

Byron D. Myree
Debtor

U.S. Bank Trust National Association as Trustee of the Bungalow Series IV Trust
Movant

vs.

Byron D. Myree
Respondent


                         ORDER DENYING MOTION FOR RELIEF FROM STAY
                                    WITHOUT PREJUDICE

Having held a hearing on September 21, 2020, upon the above−captioned motion for relief from stay, the Respondent
having filed an opposition and for the reasons on the record at the hearing held, it is, by the United States Bankruptcy
Court for the District of Maryland,

ORDERED, that the motion for relief from stay in the above−captioned proceeding is denied without prejudice.

cc:    Debtor
       Attorney for Debtor − Scott D. Arnopol
       Attorney for Movant − Christopher Peck
       Case Trustee − Timothy P. Branigan

                                                       End of Order
37x02 (rev. 09/20/1996) − tfranc
